Exhibit 10.2
MONSTER WORLDWIDE, INC.
RESTRICTED STOCK AWARD
GRANT NOTICE
MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby notifies
[Participant Name] (the “Participant”) of a grant of Restricted Stock by the
Committee to the Participant on [Grant Date] (the “Grant Date”) pursuant to the
Company’s 2008 Equity Incentive Plan, as amended (the “Plan”), upon such terms
and subject to such forfeiture and other conditions as set forth in this Grant
Notice and the Plan. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan.
1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan and this Grant Notice, the Participant has been granted as Restricted Stock
[Number of Shares] shares of Common Stock for a purchase price of zero ($0.00).
The Restricted Stock shall vest and become nonforfeitable, if at all, in
accordance with Section 2 hereof.
2. Vesting.
(a) Subject to the Participant’s continuous employment by the Company and its
Affiliates, the Restricted Stock granted to the Participant shall vest and
become nonforfeitable as to the percentage of the Restricted Stock indicated on
the dates specified below (each a “Restricted Stock Vesting Date”):

              Percentage of Restricted   Date   Stock Becoming Vested  
First Anniversary of Grant Date
    25 %
Second Anniversary of Grant Date
    25 %
Third Anniversary of Grant Date
    25 %
Fourth Anniversary of Grant Date
    25 %

In the event the above vesting schedule results in the vesting of any fractional
share of Common Stock, such fractional share of Common Stock shall not be deemed
vested hereunder but shall vest and become nonforfeitable when such fractional
share of Common Stock aggregates a whole share of Common Stock.
(b) If the Participant’s continued employment by the Company and its Affiliates
is terminated or terminates for any reason (other than death or Disability),
then the Restricted Stock, to the extent not then vested, shall be forfeited by
the Participant to the Company without consideration; provided, however, that if
the Participant’s continued service terminates because of the Participant’s
death or Disability, then the Restricted Stock, to the extent not then vested
and not previously forfeited, shall immediately become fully vested.

 

 



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provision of this Grant Notice to the contrary, in
the event that a Change in Control shall occur prior to the date that all of the
Restricted Stock is vested, then to the extent not previously forfeited all of
the unvested Restricted Stock shall vest effective upon the Change in Control.
In the event that a Change in Control occurs on a date prior to the date that a
Participant is determined to be Disabled for purposes of the Plan and this Grant
Notice, but the Committee, in its sole determination, expects the Participant to
be Disabled at the end of the 9-month period referred to in Section 3(a) of this
Grant Notice, then all of the unvested Restricted Stock of such Participant, to
the extent not previously forfeited, shall vest upon the date of the Change in
Control.
(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Section 2 is not a Business Day, the vesting
shall automatically be delayed until the first Business Day following that
calendar date. “Business Day” means a date on which commercial banks in New
York, New York are open for general business.
(e) Notwithstanding any provision of this Grant Notice to the contrary, any and
all dividends (whether cash, Common Stock, securities or other property) that
may be payable with respect to Restricted Stock that is not vested at the time
such dividend is payable shall not be paid. Instead, dividends on such unvested
Restricted Stock shall vest, become nonforfeitable and be paid or delivered
(without interest), if at all, when, as and only to the extent that the
Restricted Stock in respect of which such dividend was payable shall vest and
become nonforfeitable pursuant to this Grant Notice. Any dividends on such
unvested Restricted Stock shall be forfeited when such Restricted Stock in
respect of which such dividend was payable shall be forfeited, and references in
this Grant Notice to Restricted Stock that is not vested shall include the
dividends payable in respect of such unvested Restricted Stock.
3. Certain Definitions. The following term shall have the following meaning:
(a) “Disability” or “Disabled” means, notwithstanding any definition in the
Plan, that, in the determination of the Committee, the Participant is both
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months and (ii) (x) in case the Participant is eligible for the
long term disability program offered to United States-based employees by the
Company or its Affiliates, the Participant has actually received long term
disability benefits for no less than 9 months or (y) in case the Participant is
not eligible for such long term disability program solely by virtue of not
having been based in the United States, the Participant would have been eligible
to receive long term disability benefits for no less than 9 months but for the
Participant not being based in the United States. For purposes of Section 2(b)
above, it is understood that the Disability shall be deemed to be incurred on
the last day of the 9-month period contemplated in clause (ii) of the
immediately preceding sentence. In the event the Participant has met the
condition set forth in clause (i) of the first sentence of this definition but
does not satisfy the condition set forth in clause (ii) of this definition
solely by reason of the Participant’s death, then the provisions of such clause
(ii) shall be deemed to have been satisfied and for purposes of Section 2(b)
above the Disability shall be deemed to be incurred on the date of such death.

 

2



--------------------------------------------------------------------------------



 



4. Delivery of Restricted Stock. The Restricted Stock subject to this Grant
Notice shall be maintained in “book-entry” form, registered in the Participant’s
name on the books of the Company, and no actual certificates therefore shall be
delivered by the Company. As and to the extent the Restricted Stock shall vest
pursuant to Section 2, the Company shall cause the shares of vested Restricted
Stock (net of any shares required to be withheld) to be credited to the
Participant’s account with the third party administering the Company’s equity
awards programs (currently Charles Schwab) (the “Administrator”). It is a
condition to the Company’s obligation to deliver any evidence of the shares of
vested Restricted Stock to the Participant pursuant to this Grant Notice that
the Participant shall have opened an account with the Administrator. The
Participant shall be the record owner of the Restricted Stock until such
Restricted Stock is forfeited pursuant to Section 2 hereof. As record owner, the
Participant shall be entitled to all rights of a holder of the Common Stock,
except (1) as set forth in Section 2(e) of this Grant Notice, (2) that any and
all shares of Common Stock or other securities received by the Participant with
respect to the unvested Restricted Stock as a result of a stock split, spin-off,
split-off, recapitalization, capital reorganization, reclassification of shares
of Common Stock, merger or consolidation shall be deemed to be Restricted Stock
subject to all of the provisions of this Grant Notice and shall vest at the same
time as the Restricted Stock giving rise to such additional shares or securities
received, and (3) that until the Restricted Stock Vesting Date, the Restricted
Stock shall be subject to the limitations on transfer set forth in the Plan and
Section 10 of this Grant Notice, and the Company may so limit transfers of the
Restricted Stock on its books.
5. No Employment Rights; Termination of Employment. Nothing in this Grant Notice
shall give the Participant any right to continue in the employment of the
Company or any of its Affiliates or to interfere in any way with the right of
the Company or any of its Affiliates to terminate the employment of the
Participant. For purposes of this Grant Notice, a Participant’s continued
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.
6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com.
7. Withholding. In the event that prior to any Restricted Stock Vesting Date the
Participant has not provided the Company with notice (which may be by written
notice or by an election made via the website operated by the Administrator)
(the “Payment Notice”) to the effect that the Participant will provide the
Company (or the Administrator on the Company’s behalf) payment of the amount, if
any, deemed necessary by the Company in its reasonable discretion to enable the
Company and its Affiliates to satisfy the minimum federal, foreign or other tax
withholding or similar obligations of the Company and its Affiliates with
respect to the shares of Common Stock vesting on such Restricted Stock Vesting
Date, or in the event the Participant provides the Payment Notice but does not
deliver payment of the appropriate amount to the Company (or the Administrator
on the Company’s behalf) by such Restricted Stock Vesting Date, then the Company
shall satisfy the minimum federal, foreign or other tax withholding or similar
obligation of the Company and its Affiliates with respect to such vesting by
withholding the number of whole shares of Common Stock (on and valued as of the
Restricted Stock Vesting Date) sufficient to satisfy such minimum withholding
and other obligations.

 

3



--------------------------------------------------------------------------------



 



8. Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Director of Human Resources, at the
Company’s offices at 5 Clock Tower Place, Suite 500, Maynard, MA 01754 and in
the case of notices to the Participant, to the Participant’s last known address
(as noted in the Participant’s personnel file) or such other addresses
(including any electronic mail addresses) as the recipient party has specified
by prior notice to the sending party. All such notices and communications shall
be deemed received upon the actual delivery thereof in accordance with the
foregoing.
9. Binding Effect; Headings. This Grant Notice shall be binding upon and shall
inure to the benefit of the Company, the Participant and their respective
successors and permitted assigns. The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Grant Notice.
10. Non-Assignability, Etc. The Restricted Stock may not be assigned, alienated,
pledged, attached, hypothecated, sold or otherwise transferred or encumbered by
the Participant and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance of the Restricted Stock shall be void
and unenforceable against the Company.
11. Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the Restricted Stock as it deems necessary or advisable to
ensure that the Plan, this Grant Notice and the issuance and resale or any
securities comply with all applicable securities laws, including without
limitation the Securities Act and Rule 16b-3 under the Exchange Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.

 

4



--------------------------------------------------------------------------------



 



12. General. This Grant Notice shall be deemed to be an Award Agreement as
defined in the Plan. This Grant Notice shall be governed by and construed in
accordance with the laws of the State of New York (other than the conflict of
laws provisions thereof). This Grant Notice constitutes the entire understanding
of the legal obligation between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter, including but not limited to the provisions of any and all
employment agreements and offer letters (such as terms providing for
acceleration or other enhancement to restricted stock or other equity interests
in the event of the occurrence of specified events), except and only to the
extent of any rights of the Company or its Affiliates relating to Section 280G
of the Internal Revenue Code of 1986, as amended. The Participant should not
rely on any representation not set forth in this Grant Notice.
13. Amendment. This Grant Notice may be unilaterally amended by the Company
without Participant’s consent as provided in the Plan or to conform the Grant
Notice to any changes required by the Administrator or as a result of the change
of Administrator.

 

5